07/29/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                                 June 24, 2020 Session

                  CITY OF MEMPHIS v. JOHN PRITCHARD

                  Appeal from the Circuit Court for Shelby County
                    No. CT-003469-16 Yolanda R. Kight, Judge
                     ___________________________________

                           No. W2019-01557-COA-R3-CV
                       ___________________________________

The City of Memphis appeals the dismissal of a parking ticket issued by the staff of the
Downtown Memphis Commission. The City argues that the circuit court erred in granting
summary judgment against it based on a wrongful interpretation of the authority delegated
by city ordinances. Additionally, The City argues that genuine issues of material fact
remained that prevented summary judgment and contends that the circuit court erred in not
granting a motion to alter or amend its order. We affirm.


  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. STEVEN STAFFORD, P. J., W.S., delivered the opinion of the court, in which KENNY
ARMSTRONG, and CARMA DENNIS MCGEE, JJ., joined.

John J. Cook, Carl I. Jacobson, and Jonathan P. Lakey, Memphis, Tennessee, for the
appellant, City of Memphis.

Murray Bruce Wells, Memphis, Tennessee, for the appellee, John Pritchard.


                                       OPINION

                                     BACKGROUND

        This matter stems from a parking ticket placed by an employee of the Downtown
Memphis Commission (“DMC”) onto a vehicle owned by Appellee/Defendant John P.
Pritchard (“Mr. Pritchard”) on July 19, 2016. The parking ticket was issued in the Center
Lane alley, an area where the DMC served as the regulatory authority. Mr. Pritchard
appeared in Memphis City Court on August 16, 2016 and was fined $50.00 for the parking
violation. Mr. Pritchard filed a notice of appeal to the Shelby County Circuit Court (“the
trial court”) on August 23, 2016.
       On appeal to the trial court, Mr. Pritchard argued that his ticket was ultra vires and
void, as DMC did not possess the requisite authority from the Plaintiff/Appellant City of
Memphis (“the City”) to issue the parking ticket. DMC claimed it relied on the following
ordinance from the City for its authority:

       Enforcement of any power or authority granted the commission under this
       chapter or as mall management agency of District I or district management
       corporation of District II or any rules or regulations issued by the commission
       pursuant to such authority shall be delegated by the commission to any
       employee of the commission staff, who may obtain a summons through the
       city municipal court, and also to any city police officer, who may issue a
       summons or misdemeanor citation or effect a physical arrest for violations.
       In addition to the remedies provided herein, the commission may issue an
       order requiring any violator to cease or suspend the facility causing such
       violation and/or initiate court proceedings to enjoin such violation.

Memphis Code of Ordinances § 2-84-13.

       Mr. Pritchard moved for summary judgment on January 8, 2018, arguing that only
city police officers could issue summonses or citations, and that DMC employees could
only obtain a summons through the Memphis City Court. Mr. Pritchard argued that neither
occurred when a DMC employee issued its ticket. In response, the City asserted that DMC
possessed the authority to issue the parking tickets by obtaining ticket books from the
Memphis City Court Clerk’s office. Further, the City argued that DMC employees issued
these tickets in limited areas within downtown Memphis, including the area where Mr.
Pritchard had parked illegally.

        The trial court heard oral arguments regarding the motion for summary judgment
on September 27, 2018. Summary judgment was granted to Mr. Pritchard in an order
entered by the trial court on May 3, 2019. In the order granting summary judgment, the
trial court found that the only issue in question was “whether [Memphis Code of
Ordinances] section 2-84-13 authorizes employees of [DMC] to write parking tickets such
as the one given to the Defendant in this case or was the ticket written in violation of Code
21-143 or Code 2-84-13.” The trial court appeared to deem the ticket to be a traffic citation,
but questioned whether the ticket in question was an ordinance summons or traffic
summons. However, the trial court stated that DMC did not possess the authority to issue
either an ordinance summons or traffic summons unilaterally. The trial court also
considered whether the parking ticket was a citation in lieu of arrest under Tennessee Code
Annotated section 7-63-101. The trial court stated its belief that “the ordinance as cited by
the City as giving authority for DMC employees to issue parking tickets is misplaced.” The
trial court subsequently granted summary judgment for Mr. Pritchard. A corrected order
was entered on August 2, 2019.

                                            -2-
        The City moved for the trial court to alter or amend its order granting summary
judgment. Under Rule 59.04 of the Tennessee Rules of Civil Procedure, the City argued
that the trial court clearly erred by disregarding multiple state statutes and city ordinances
in its analysis. The City also contended that the ticket given to Mr. Pritchard was classified
as a citation, but not a misdemeanor citation as outlined in the city’s ordinance. The trial
court denied the City’s motion to alter or amend its judgment in an order entered on August
8, 2019. The City timely filed a notice of appeal.

                                     ISSUES PRESENTED

       The City raises three issues on appeal, which we slightly restate as follows:

1.      Whether the trial court erred in its interpretation of state statutes and city ordinances
when determining whether the DMC and its employees could issue parking tickets within
its jurisdiction.
2.      Whether the trial court erred in granting summary judgment to Mr. Pritchard when
genuine issues of material fact remained regarding DMC’s authority to issue parking
tickets.
3.      Whether the trial court failed to alter its judgment after considering the additional
authority and materials provided by the City.

                                         DISCUSSION

                            I.     Motion for Summary Judgment

       This case was resolved by the trial court through a grant of summary judgment.
Summary judgment is appropriate when: (1) there is no genuine issue with regard to the
material facts relevant to the claim or defense contained in the motion; and (2) the moving
party is entitled to judgment as a matter of law on the undisputed facts. Tenn. R. Civ. P.
56.04. A defendant, as the party that does not bear the burden of proof at trial, may therefore
obtain summary judgment if it: (1) affirmatively negates an essential element of the
nonmoving party’s claim; or (2) demonstrates that the nonmoving party’s evidence at the
summary judgment stage is insufficient to establish an essential element of the nonmoving
party’s claim. Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264
(Tenn. 2015), cert. denied, 136 S. Ct. 2452, 195 L. Ed. 2d 265 (2016).

       On appeal, this Court reviews a trial court’s grant of summary judgment de novo
with no presumption of correctness. Rye, 477 S.W.3d at 250 (citing Bain v. Wells, 936
S.W.2d 618, 622 (Tenn. 1997)). In reviewing the trial court’s decision, we must view all
of the evidence in the light most favorable to the nonmoving party and resolve all factual
inferences in the nonmoving party’s favor. Luther v. Compton, 5 S.W.3d 635, 639 (Tenn.
1999); Muhlheim v. Knox Cnty. Bd. of Educ., 2 S.W.3d 927, 929 (Tenn. 1999). If the
undisputed facts support only one conclusion, then the court’s grant of summary judgment
                                           -3-
will be upheld because the moving party was entitled to judgment as a matter of law. See
White v. Lawrence, 975 S.W.2d 525, 529 (Tenn. 1998); McCall v. Wilder, 913 S.W.2d
150, 153 (Tenn. 1995). When a moving party has filed a properly supported motion for
summary judgment, the nonmoving party must respond by pointing to specific evidence
that shows summary judgment is inappropriate. Rye, 477 S.W.3d at 264–65.

       We must therefore first determine whether material factual disputes exist that
preclude summary judgment. See Frame v. Davidson Transit Org., 194 S.W.3d 429, 433
(Tenn. Ct. App. 2005) (“When reviewing the evidence, we first determine whether factual
disputes exist. If a factual dispute exists, we then determine whether the fact is material to
the claim or defense upon which the summary judgment is predicated and whether the
disputed fact creates a genuine issue for trial.”). On appeal, the City asserts that disputes of
material fact are present in this case resulting from the affidavit of Debra Streeter, the DMC
director of security, stating that employees of the commission had explicit authority from
the City to issue tickets in limited circumstances.1

        Mr. Pritchard notes that the City conceded that there were no material facts in
dispute prior to the entry of the order of summary judgment. Specifically, in response to
Mr. Pritchard’s motion for summary judgment, the City asserted that “[t]his case presents
a narrow issue concerning only the interpretation of § 2-84-13 of the Memphis Code of
Ordinances. The facts giving rise to this matter are undisputed[.]” Typically, when a party
raises an argument for the first time in a motion to alter or amend, we will deem the
argument waived, as motions to alter or amend are not vehicles for raising “new, previously
untried or unasserted theories or legal arguments.” In re M.L.D., 182 S.W.3d 890, 895
(Tenn. Ct. App. 2005). In the summary judgment context, however, we have previously
considered whether factual disputes exist “even if both parties allege that no material facts
are in dispute.” Shacklett v. Rose, No. M2017-01650-COA-R3-CV, 2018 WL 2074102, at
*4 (Tenn. Ct. App. May 2, 2018) (citing Brooks Cotton Co., Inc. v. Williams, 381 S.W.3d
414, 419 (Tenn. Ct. App. 2012); Liput v. Grinder, 405 S.W.3d 664, 670 (Tenn. Ct. App.
2013)).

       In any event, we conclude that Ms. Streeter’s affidavit does not preclude summary
judgment in this case. Here, the City responded to Mr. Pritchard’s statement of undisputed
material facts by admitting that Memphis Code of Ordinances section 2-84-13 “governs
enforcement of any power or authority” granted to DMC. In addition to this fact, the City
alleged that the subject ticket “was issued pursuant to the authority granted in Memphis
Code of Ordinances § 2-84-13.” In support of this fact, the City cited the affidavit of Ms.
Streeter. Therein, Ms. Streeter again recites that the ticket was issued pursuant to the
authority granted under Memphis Code of Ordinances section 2-84-13. Thus, both the

       1
          An exchange of emails between City and DMC officials regarding the long-standing practices
were later used to support this argument in the City’s motion to alter or amend the summary judgment
order. This evidence is considered, infra.
                                               -4-
City’s response to Mr. Pritchard’s statement of undisputed material facts and Ms. Streeter’s
affidavit do no more than assert that the authority for the issuance of the ticket in this case
stems from section 2-84-13. The crux of this case therefore remains whether section 2-84-
13 or any other law actually authorizes the issuance of the ticket at issue.

        The parties’ ongoing dispute as to whether this ordinance actually authorizes the
action of DMC staff is therefore not a disputed fact, but a dispute as to the interpretation
of an ordinance and its application to the facts at issue. This question, as the City initially
asserted in the trial court, is an issue that is appropriate for resolution by summary
judgment. See Najo Equip. Leasing, LLC v. Comm’r of Revenue, 477 S.W.3d 763, 766
(Tenn. Ct. App. 2015) (“The proper interpretation of a statute is an issue of law that may
commonly be decided on summary judgment.”). Indeed, municipal ordinances are to be
construed in the same manner and under the same rules as those applicable in the statutory
construction context. See Silverman v. KRSNA, Inc., No. M2001-01921-COA-R9-CV,
2002 WL 1015855, at *3 (Tenn. Ct. App. May 21, 2002) (citing Tennessee Manufactured
Housing Ass’n v. Metro. Government of Nashville, 798 S.W.2d 254 (Tenn. Ct. App.
1990)) (“In determining the proper construction of a municipal ordinance, we must follow
the same rules as those used for construing statutes.”). The “[c]onstruction of a statute and
its application to the facts of the case is an issue of law[.]” Lavin v. Jordon, 16 S.W.3d
362, 364 (Tenn. 2000). And, again, issues of law may be decided by summary judgment.
Estate of Brown, 402 S.W.3d 193, 197 (Tenn. 2013) (citing Hughes v. New Life Dev.
Corp., 387 S.W.3d 453, 471 (Tenn.2012)) (“Summary judgments are appropriate in
virtually any civil case that can be resolved solely on issues of law.”).

        The City’s assertion that section 2-84-13 authorizes the actions of DMC staff in this
case is therefore properly characterized as a legal conclusion. A genuine dispute of fact
that will prevent summary judgment, however, cannot be based solely on a legal conclusion
drawn from the otherwise undisputed facts. See Louis Dreyfus Corp. v. Austin Co., 868
S.W.2d 649, 656 (Tenn. Ct. App. 1993) (citing Byrd v. Hall, 847 S.W.2d 208, 215 (Tenn.
1993)). (“A genuine issue for purposes of Rule 56.03 does not include mere legal
conclusions to be drawn from those facts.”); see also Countryside Ctr., LLC v. BPC of
Memphis, LLC, No. W2017-01778-COA-R3-CV, 2018 WL 3773896, at *5 (Tenn. Ct.
App. Aug. 9, 2018) (quoting Byrd, 847 S.W.2d at 211 (“The phrase ‘genuine issue’
contained in Rule 56.03 refers to genuine factual issues and does not include issues
involving legal conclusions to be drawn from the facts.”). The fact that the City supports
its interpretation with the affidavit of Ms. Streeter is irrelevant. Respectfully, a party’s
belief as to the interpretation of a statue or ordinance is not binding on this Court, as issues
of statutory construction and interpretation are issues of law to be decided by the court
alone. See Howe v. Haslam, No. M2013-01790-COA-R3-CV, 2014 WL 5698877, at *25
(Tenn. Ct. App. Nov. 4, 2014) (McBrayer, J., concurring in part) (quoting Mast Adver. &
Pub., Inc. v. Moyers, 865 S.W.2d 900, 902 (Tenn. 1993) (“[Q]uestions of law are not
subject to stipulation by the parties to a lawsuit and . . . a stipulation purporting to state a

                                             -5-
proposition of law is a nullity.”)). The trial court therefore did not err in concluding that
there were no material factual disputes that would preclude summary judgment in this case.

        We therefore turn to consider the central dispute in this case. The City does not
dispute that DMC employees are bound by the ordinances approved by the Memphis City
Council. See generally Harding Academy v. Metro. Gov’t of Nashville and Davidson Cty.,
No. M2004-02118-COA-R3-CV, 2006 WL 627193, at *5 (Tenn. Ct. App. Mar. 14, 2006),
aff’d as modified 222 S.W.3d 359 (Tenn. 2007) (where a municipal building official was
an administrative agent “bound by the zoning ordinances adopted by the local legislative
body.”). The question presented by this appeal therefore concerns whether the Memphis
ordinances and Tennessee statutory law authorize the issuance of the ticket in this case.2 In
resolving this dispute, we keep in mind the following principles applicable to our analysis:

        Our principal goal in statutory construction is to give effect to the intent of
        the legislature. Hawks v. City of Westmoreland, 960 S.W.2d 10, 16 (Tenn.
        1997). “Legislative intent or purpose is to be ascertained primarily from the
        natural and ordinary meaning of the language used, without forced or subtle
        construction that would limit or extend the meaning of the language.” Carson
        Creek Vacation Resorts, Inc. v. State, Dep’t of Revenue, 865 S.W.2d 1, 2
        (Tenn. 1993) (citation omitted). It is not within the province of the courts to
        alter or amend a statute. Gleaves, 15 S.W.3d at 803 (Tenn. 2000) (citations
        omitted). Similarly, the judiciary should not substitute its own policy
        judgment for that of the legislature. Id. (citation omitted). It is our duty to
        interpret and enforce the enactment as written. Id. (citation omitted).

Garrett v. City of Memphis, 327 S.W.3d 37, 40 (Tenn. Ct. App. 2010).

       Pursuant to Tennessee Code Annotated section 7-8-520, municipalities have the
authority to delegate to a “district management corporation” through an establishment
ordinance the power to, inter alia, provide services for the improvement and operation of
the district including services related to public safety and the “[e]limination of problems
related to traffic and parking[.]” Tenn. Code Ann. § 7-84-520(4). The power of the
municipality and the delegated district management corporation is “limited only by the
establishment ordinance.” Tenn. Code Ann. § 7-84-520. DMC was established by the City
via ordinance to serve as the City’s district management corporation for the downtown
area. See Memphis Code of Ordinances § 2-84-2 (creating the center city commission,
which the parties do not dispute is known as DMC); § 2-84-3 (stating that the commission
“shall act as the district management corporation for District No. II[,]” which undisputedly

        2
          In resolving this seemingly simple question, both the trial court’s order and the parties’ briefs on
appeal contain considerable tangential argument concerning, inter alia, citations in lieu of arrest and the
alleged “clerical” nature of the ticketing at issue. We address only those arguments that are necessary to the
resolution of the dispositive question on appeal.
                                                    -6-
contains the downtown area of Memphis). The DMC was designated as “the regulatory
body . . . for the purpose of regulating . . . vehicular traffic” in the area. Id. § 2-84-4. DMC
also has the power to “[c]onduct the business necessary for the management and operation
of the Main Street Mall, including, but not limited to, promotions, maintenance, security
transportation and parking coordination, special events, and any other functions in
connection with the operation of the mall.” Id. § 2-84-7(B)(4). In another chapter related
to District II, the City also provides that DMC has “power[]” to “exercise all rights and
powers necessary or incidental to or implied from the specific powers granted in this
chapter[.]” Id. § 12-44-7(H). As such, “such specific powers shall not be considered as a
limitation upon any power necessary or appropriate to carry out the purposes and intent of
this chapter.” Id. In order to carry out these functions, DMC is authorized to employ a
salaried staff. Id. § 2-84-7(A)(2) & (B)(2).

      Returning to the present case, the dispute between Mr. Pritchard and the City
concerns DMC’s authority to issue a parking ticket to Mr. Pritchard in the manner utilized
by DMC staff. Both parties agree that this question implicates Memphis Code of
Ordinances section 11-8-1:

       Ordinance summons is a ticket issued to an offender by a police office or
       other person authorized by law under T.C.A. § 7-63-101 to appear in the city
       court for any offense other than traffic, showing the offense charged and
       signed by the offender agreeing to appear at the place and time indicated; the
       ordinance summons being issued for violation of any other ordinance, law or
       regulation of the municipality in the presence of the police officer or other
       designated official authorized to issue such summonses by T.C.A. § 7-63-
       101.
       Summons is the process issued by the city court, and signed by the judge or
       clerk as provided by law, and served by personal service or certified or
       registered mail, as provided by law.
       Traffic citation is any ticket issued by a police officer or other person
       authorized by law where there is no personal delivery of the ticket to the
       offender and the ticket is not signed by the offender, such as a parking ticket.
       Traffic summons is any ticket issued to an offender by a police officer or
       other person authorized by law to appear in the city court, showing the
       offense charged and signed by the offender agreeing to appear at the time
       and place indicated, or to appear in the traffic violations bureau on or before
       the time indicated to pay the forfeiture required or to request a trial date.

Memphis Code of Ordinances § 11-8-1.

        In the trial court, it appears that there was some confusion among the parties and the
trial court as to the proper classification of the ticket issued pursuant to the above
definitions. The City contends that the ticket constitutes a “traffic citation” as defined by
                                                -7-
section 11-8-1.3 We agree. Both the “traffic summons” and the “ordinance summons” must
be “signed by the offender[.]” Id. While the definition of a general “summons” does not
require an offender’s signature, it must be signed by a judge or clerk and then served
through personal service or registered mail. Id. The parking ticket at issue in this case was
not signed by Mr. Pritchard, a judge, or a clerk. The ticket was never personally delivered
or mailed to him. Instead, this ticket clearly fits the definition of a “traffic citation[,]” as it
was not personally delivered but instead left on Mr. Pritchard’s car. Indeed, the example
provided in the “traffic citation” definition is exactly what is at issue here: a parking ticket.4
See generally Dattel Family Ltd. P’ship v. Wintz, 250 S.W.3d 883, 892 (Tenn. Ct. App.
2007) (“This Court . . . is not required to check common sense at the courthouse door.”).

        Having determined that the ticket at issue constitutes a “traffic citation,” we must
next consider whether DMC was authorized to issue it. Under the definition of “traffic
citation” two categories of persons are authorized to issue these citations: police officers
and “other person[s] authorized by law[.]” Memphis Code of Ordinances § 11-8-1. Mr.
Pritchard’s citation was not issued by a police officer. Consequently, we must look to other
law to determine whether DMC was authorized to issue the citation.

        The City contends that the authority for the issuance of traffic citations or parking
tickets may be found in the broad grant of authority to the DMC to regulate parking and
traffic in the downtown area. Specifically, the City cites Memphis Code of Ordinances
section 2-84-13, which provides as follows:

        Enforcement of any power or authority granted the commission under this
        chapter or as mall management agency of District I or district management
        corporation of District II or any rules or regulations issued by the commission
        pursuant to such authority shall be delegated by the commission to any
        employee of the commission staff, who may obtain a summons through the
        city municipal court, and also to any city police officer, who may issue a
        summons or misdemeanor citation or effect a physical arrest for violations.
        In addition to the remedies provided herein, the commission may issue an



        3
           The City spends a considerable portion of its brief asserting that the ticket does not constitute a
citation in lieu of arrest under Tennessee Code Annotated section 7-63-101. Because we agree with the City
that the ticket was a traffic citation, we need not tax the length of this Opinion with consideration of that
argument.
         4
           Mr. Pritchard does not concede that the ticket he received actually qualifies as a traffic citation
because the procedure contained on the face of the ticket does not comply with section 11-8-1. Procedurally,
the citation should provide for payment within 15 days from issuance. If no payment is made, a summons
shall be issued as provided in the City’s charter. We note that the ticket received by Mr. Pritchard instructed
a failure to pay within 15 days would lead to the ticket being placed on the municipal court docket and a
possible judgment against him. Because we conclude that even if the ticket is a traffic citation under section
11-8-1, it was not authorized by the applicable ordinances, we need not address this argument.
                                                    -8-
       order requiring any violator to cease or suspend the facility causing such
       violation and/or initiate court proceedings to enjoin such violation.

Memphis Code of Ordinances § 2-84-13. Because this ordinance is at the center of this
case, the parties take conflicting views of its meaning. Neither party disputes that this
ordinance provides DMC with broad authority over parking issues, as detailed supra.

        Mr. Pritchard argues, however, that section 2-84-13 provides specific limitations
over how that power may be utilized by two classes of actors: DMC staff and police
officers. Specifically, Mr. Pritchard contends that section 2-84-13 provides police officers
with the authority to issue summonses and misdemeanor citations, as well as effect physical
arrests. Under Mr. Pritchard’s interpretation, the language limits DMC staff to only a single
action: obtaining a summons through the city municipal court. And because DMC staff did
not obtain a summons, but issued a traffic ticket not expressly authorized to be issued by
DMC staff, Mr. Pritchard contends that the action was without authority.

        The City disagrees that section 2-84-13 should be read in such a narrow manner.
Rather, the City contends that merely because an option was omitted from section 2-84-13,
does not indicate that such action by DMC staff was unauthorized. By expressly limiting
DMC staff’s authority with regard to summonses⸺that they may “obtain” them⸺and
expressly authorizing police to issue a summons or a misdemeanor citation or affect a
physical arrest, the only effect is that DMC staff are not permitted to take the actions
delegated solely to police, i.e., issuing summonses and misdemeanor citations, as well as
affecting arrests. Under this interpretation, the language does not limit either class of
person’s authority over traffic citations. The absence of a specific grant of authority to issue
traffic citations is therefore not fatal to the DMC’s action. Rather, the authority to issue
traffic citations, by virtue of not being mentioned in section 2-84-13, is preserved for both
police officers and DMC staff under the broad authority granted to DMC. See, e.g.,
Memphis Code of Ordinances 12-44-7(H) (noting that the specific powers granted to DMC
should “not be considered as a limitation upon any power necessary or appropriate to carry
out the purposes and intent of this chapter”). Under this interpretation, Mr. Pritchard’s
traffic citation is valid.

       Neither party makes a particularly compelling argument in support of its
interpretation of section 8-24-13. For its part, the City contends that these ordinances
should be construed liberally to effectuate their purpose. See Tenn. Code Ann. § 7-84-508
(“This part, being necessary to secure and preserve the public health, safety, convenience
and welfare, shall be liberally construed to effectuate its purposes.”). The purpose being to
regulate parking, the City contends that section 8-24-13 should be construed to authorize
the action by DMC staff at issue. In contrast, Mr. Pritchard points to the plain language of
section 8-24-13, which he asserts provides DMC staff only with authority as expressly
contained therein, i.e., to obtain a summons from city court.

                                             -9-
       As previously discussed, ordinances, like statutes, are subject to the general rules of
statutory construction. See Silverman, 2002 WL 1015855, at *3. Courts do not read
ordinances or statutes “in isolation and are required to construe them ‘as a whole, read them
in conjunction with their surrounding parts, and view them consistently with the legislative
purpose.’” Griffin v. Campbell Clinic, P.A., 439 S.W.3d 899, 903 (Tenn. 2014) (quoting
Kradel v. Piper Indus., Inc., 60 S.W.3d 744, 750 (Tenn. 2001)). One important rule of
construction is that a specific provision of a statute or ordinance will control over a more
general provision. See, e.g., State v. Davis, 173 S.W.3d 411, 415 (Tenn. 2005) (“Lastly,
specific statutory language will control over general statutory language.”); Washington v.
Robertson County, 29 S.W.3d 466, 475 (Tenn. 2000) (holding that a more specific
statutory provision applies over a more general one); State v. Cauthern, 967 S.W.2d 726,
735 (Tenn. 1998) (citation omitted) (“As a matter of statutory construction, a specific
statutory provision will control over a more general statutory provision.”).

       After a review of the language of the relevant ordinance and other relevant
ordinances, we cannot credit the interpretation proffered by the City. Essentially, the City
argues that the broad power granted to DMC to regulate parking must include the power
of DMC staff to issue parking citations, unless that power is expressly limited by ordinance.
The definition of a traffic citation, however, indicates that other than police officers,
individuals giving out these citations must be “authorized by law[.]” Memphis Code of
Ordinances § 11-8-1. While DMC was granted broad authority over parking issues in the
relevant area, nothing in those establishment statutes indicates that that DMC staff are
authorized to issue parking tickets through that grant of power.

       Moreover, the language of section 2-84-13 cannot be ignored. Essentially, section
2-84-13 provides a broad grant of power, but then places conditions on how that power
may be utilized. The City contends that this section’s silence as to DMC staff’s authority
to issue traffic citations should be read as authorization. Respectfully, the rules of statutory
construction do not support this interpretation.

       In analyzing the intent of an enactment through its words, we often “employ the
canon of construction expressio unius est exclusio alterius, ‘which holds that the expression
of one thing implies the exclusion of others. . . .’” SunTrust Bank v. Burke, 491 S.W.3d
693, 697 (Tenn. Ct. App. 2015) (quoting Rich v. Tenn. Bd. of Medical Examiners, 350
S.W.3d 919, 927 (Tenn. 2011)). Section 2-84-13 expressly provides that DMC staff may
enforce DMC’s power by obtaining summonses from city court. This section does not give
DMC staff the power to issue traffic citations, even though traffic citations are an available
method of enforcement for parking violations under section 11-8-1. The enacting authority
is presumed to know both the state of the law and its present enactments. Hicks v. State,
945 S.W.2d 706, 707 (Tenn. 1997) (dealing with statutes). We must therefore presume that
the City Council “intentionally omitted” such a grant of power to DMC staff. Ken Smith
Auto Parts v. Thomas, 599 S.W.3d 555, 565–66 (Tenn. 2020) (citing In re Kaliyah S., 455
S.W.3d 533, 552 (Tenn. 2015) (citation omitted) (“A statute should be read naturally and
                                            - 10 -
reasonably, with the presumption that the legislature says what it means and means what it
says.”)). And because this limitation is specific to the power entrusted to DMC staff in this
particular area, we must conclude that it controls over any more general ordinances that
deal generally with the power of DMC as an entity, discussed in detail supra. See Davis,
173 S.W.3d at 415.

       Other sources support this interpretation. Importantly, the final sentence of section
2-84-13 provides that “[i]n addition to the remedies provided herein,” the commission can
take other actions as specifically set forth therein. This language should be read “naturally
and reasonably . . . without complicating the task.” In re Samaria S., 347 S.W.3d 188, 203
(Tenn. Ct. App. 2011) (citations omitted). This language indicates that the tasks allowed
by each class of actor in section 2-84-13 are intended to be the sole remedies available for
the exercise of the broad powers contained therein. The City’s interpretation, wherein
silence is the authorization for an exercise of power, rather than the exclusion thereof,
largely negates the language that remedies available are provided “herein[,]” that is, within
the language of section 2-84-13. We must not, however, interpret an enactment in a way
that renders any part of its meaningless. Id. at 203. (“The statute should not be interpreted
to render any part of it meaningless or superfluous.”).

        Importantly, this interpretation does not yield an absurd result wherein no class of
actor is permitted to issue traffic citations. We concede that section 2-84-13 does not
authorize any person to perform that function. As previously discussed, however, the
definition of traffic citation specifically authorizes police officers to issue traffic citations.
Memphis Code of Ordinances § 11-8-1 (stating that a traffic citation may be “issued by a
police officer”). Indeed, other ordinances governing traffic citations also suggest that the
power may be limited to police officers. For example, Memphis Code of Ordinances
section 11-8-11(a) provides that in lieu of filing written traffic citations and traffic
summonses, law enforcement officers may file electronic traffic citations[.]” Thus, only
law enforcement officers, i.e., police officers, rather than DMC staff, may file electronic
traffic citations.5

        In sum, the ordinances cited by the City do not support the issuance of traffic
citations by DMC staff.6 Because traffic citations must be issued by either a police officer

        5
           The statute that allows electronic traffic citations even contains language to suggest that a written
traffic citation must be prepared by an “officer[.]” See Tenn. Code Ann. § 55-10-207(c)(2) (“Any traffic
citation prepared as a paper copy shall be executed in triplicate, the original to be delivered to the court
specified therein, one (1) copy to be given to the person cited, and one (1) copy to be retained by the officer
issuing the citation.”). This issue was not raised or litigated in this case.
         6
           As previously discussed, the City makes an additional argument in its brief that the issuance of
the ticket in this case was a clerical action, rather than a police action, citing law from outside our
jurisdiction. As discussed throughout this opinion, section 11-8-1 indicates that non-police officers may
indeed issue traffic citations if authorized by law. The City, however, has not shown any ordinance or
statute that authorized the action of the DMC staff at issue in this case. Thus, the characterization of this
                                                    - 11 -
or another person “authorized by law,” it appears that the traffic citation in this case was
invalid. The trial court therefore did not err in granting summary judgment to Mr. Pritchard
based upon the undisputed facts in the record.

        II.      Motion to Alter or Amend the Order Granting Summary Judgment

        In addition, the trial court did not err in its denial of the City’s motion to alter or
amend its order granting summary judgment. Rule 59.04 of the Tennessee Rules of Civil
Procedure provides that motions to alter or amend judgment may be filed within thirty days
of the entry of an otherwise final judgment. “The purpose of Tenn. R. Civ. P. 59 motions
is to prevent unnecessary appeals by providing trial courts with an opportunity to correct
errors before a judgment becomes final.” Bradley v. McLeod, 984 S.W.2d 929, 932 (Tenn.
Ct. App. 1998). “Rule 59 can provide relief from a judgment due to mistake, inadvertence,
surprise, or excusable neglect.” Pryor v. Rivergate Meadows Apartment Assocs. Ltd.
P’ship, 338 S.W.3d 882, 885 (Tenn. Ct. App. 2009) (comparing Rule 59.04 to Rule 60.02
allowing relief from final judgments).

         A motion to alter or amend “‘may be granted (1) when the controlling law changes
before a judgment becomes final, (2) when previously unavailable evidence becomes
available, or (3) when, for sui generis reasons, a judgment should be amended to correct a
clear error of law or to prevent injustice.’” Vaccarella v. Vaccarella, 49 S.W.3d 307, 312
(Tenn. Ct. App. 2001) (quoting Bradley, 984 S.W.2d at 933). The purpose of a motion is
to “‘allow[] the trial court to correct any errors as to the law or facts that may have arisen
as a result of the court overlooking or failing to consider matters.’” Vaccarella, 49 S.W.3d
at 312 (quoting Chadwell v. Knox County, 980 S.W.2d 378, 383 (Tenn. Ct. App. 1998)).
A trial court’s decision to grant or deny a motion to alter or amend is reviewed for an abuse
of discretion. Stovall v. Clarke, 113 S.W.3d 715, 721 (Tenn. 2003). An abuse of discretion
occurs it has applied an incorrect legal standard or has reached a decision which is against
logic or reasoning that caused an injustice to the party complaining. Eldridge v. Eldridge,
42 S.W.3d 82, 85 (Tenn. 2001).

        Here, the City contends that the trial court clearly erred when considering the law
and should have granted the motion to alter or amend when presented with additional
authority. The City references the trial court’s summary judgment order, which granted
judgment in favor of Mr. Pritchard “absent some additional authority[.]” When a party can
establish that an “initial order was based on errors of law”, a trial court should not deny a
motion to alter or amend the court’s judgment. In re Leyna A., No. M2016-02548-COA-
R3-JV, 2017 WL 4083644, at *4 (Tenn. Ct. App. Sept. 15, 2017); see also In re M.L.D.,
182 S.W.3d 890, 895 (Tenn. Ct. App. 2005) (holding that a motion should be granted “to
correct a clear error of law or to prevent injustice”).


unauthorized action as either clerical or a police action is irrelevant to the resolution of this appeal.
                                                     - 12 -
        In its motion, the City provided additional Memphis municipal ordinances to
establish that the DMC possessed the broad authority to issue tickets, despite not citing
them when arguing against the motion for summary judgment. The City also provides
correspondence from 2010 that details how municipal officers interpreted section 2-84-13
regarding traffic citations, summons, and other enforcement methods. After reviewing the
ordinances and the City’s broader argument, the trial court denied the motion to alter or
amend the order. Upon our own review of the ordinances in question, as shown supra, we
cannot conclude that the trial court clearly erred when analyzing the facts and law in its
order granting summary judgment. While DMC staff may have issued the parking tickets
as part of a long-standing practice, we have determined that the Memphis Code of
Ordinances do not authorize the issuance of traffic citations by these individuals.
Moreover, although a different interpretation may have been intended or expected, we must
apply unambiguous laws “as written” without altering or amending the enactment. Hughes,
387 S.W.3d at 471 (citing Frazier v. State, 495 S.W.3d 246, 249 (Tenn. 2016)). Moreover,
we have considered the additional ordinances cited by the City in its motion to alter or
amend, supra, and concluded that they are no support for the actions of DMC staff in this
case. But cf. Sons of Confederate Veterans Nathan Bedford Forrest Camp #215 v. City
of Memphis, No. W2017-00665-COA-R3-CV, 2017 WL 4842336, at *10 (Tenn. Ct. App.
Oct. 24, 2017) (holding that while the court has the duty to apply the correct law whether
cited or not, the court is under no duty to apply ordinances that were not timely brought to
the trial court’s attention) (citing Tenn. R. Evid. 202 (concerning discretionary judicial
notice of ordinances)). As such, we conclude that the trial court did not abuse its discretion
in denying the motion to alter or amend its order granting summary judgment.

                                       CONCLUSION

       The judgment of the Shelby County Circuit Court is affirmed, and this cause is
remanded to the trial court for all further proceedings as are necessary and consistent with
this Opinion. Costs of this appeal are taxed to the Appellant City of Memphis, for which
execution may issue if necessary.



                                                      S/   J. Steven Stafford
                                                      J. STEVEN STAFFORD, JUDGE




                                            - 13 -